      8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 1 of 43 - Page ID # 674




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ACACIA C.,

                    Plaintiff,                            8:20-CV-96

vs.                                            MEMORANDUM AND ORDER

ANDREW M. SAUL, Commissioner of
the Social Security Administration,

                    Defendant.


       The plaintiff, Acacia C., filed her complaint (filing 1) seeking judicial
review from the Commissioner's denial of her application for Title II disability
insurance benefits, and moved this Court for an order reversing the
Commissioner's final decision. Filing 11. The Commissioner filed his motion to
affirm the agency's final decision denying benefits. Filing 15. The Court finds
that the Commissioner's decision is not supported by substantial evidence on
the record, that the plaintiff's motion to reverse should be granted, and that
the Commissioner's motion to affirm should be denied.


                          I. FACTUAL BACKGROUND
                      1. MEDICAL AND WORK HISTORY
       The plaintiff is a resident of Lincoln, Nebraska, married, and she and
her husband have three teenaged children. Filing 9-2 at 36. She was employed
by the Nebraska State Auditor from February 2007 until her employment was
terminated on June 10, 2016. Filing 9-6 at 4; filing 9-5 at 16. At the time of her
dismissal, her job title was Auditor in Charge, and her monthly salary was
$5,200.00. Filing 9-6 at 17. The letter informing her that her employment had
been terminated did not provide a reason for her dismissal. Filing 9-5 at 16.
    8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 2 of 43 - Page ID # 675




The plaintiff attributed her termination to her inability to maintain consistent
work due to her illnesses. Filing 9-6 at 23. She testified that fatigue was the
worst of the symptoms that prevented her from doing her job. Filing 9-2 at 38.
If she was able to get up and go to work, by the end of the day she would be
exhausted, and have to go to bed when she got home. She would often have to
leave work halfway through the day, and ended up missing about two or three
days a week from just being too tired and unable to function. Id.
      At the time her employment was terminated, the plaintiff had used up
all available sick leave and vacation time, and was only being paid for the days
she could actually work. She reported that her final paycheck was only
$300.00. Her earnings for 2016 indicate that she received approximately
twenty percent less than what would be expected for an employee earning a
base monthly salary of $5,200. Filing 9-5 at 6-7.
      The medical records indicate that the plaintiff first sought evaluation
and treatment for persistent headaches sometime before April 20, 2015. Her
primary care physician, Anthony Dresbach, M.D., referred her to neurologist
Dr. David Franco, who reported that on April 20, an MRI of the plaintiff's brain
was abnormal, showing features consistent with demyelinating disease, but
she did not have a history clearly supportive of multiple sclerosis. Filing 9-7 at
86. Dr. Franco saw the plaintiff again on July 17, this time for complaints of
right upper extremity paresthesia and neck pain. The plaintiff told Dr. Franco
that whenever she looked down or brought her chin to her chest, pain and a
numbness sensation would immediately travel down one arm.
      She told Dr. Franco that her symptoms had gradually increased in
severity to where she now experienced persistent pain that was almost
unbearable. Id. An MRI of her brain and cervical spine was obtained, which
showed that the demyelination observed in July was unchanged. But now, her


                                        2
    8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 3 of 43 - Page ID # 676




cervical spine showed an area of hyperintensity within the right cervical spinal
cord at C3-4, which was consistent with her symptoms. Id. Dr. Franco advised
the plaintiff that these findings were highly suggestive of multiple sclerosis,
and started her on a course of IV Solu-Medrol (methylprednisolone sodium
succinate—a steroid) for symptom relief, as well as to treat her underlying
etiology. Filing 9-7 at 87. Dr. Franco also ordered a lumbar puncture to confirm
his suspicion of multiple sclerosis, and prescribed Gabapentin and
Hydrocodone to assist with the control of her pain symptoms. The plaintiff
received the IV infusions of Solu-Medrol on five consecutive days at Methodist
Hospital in Omaha beginning July 20. Filing 9-7 at 7-8. On the fifth day, July
24, a lumbar puncture was performed. Filing 9-7 at 10-16. The results from the
lumbar puncture supported a diagnosis of multiple sclerosis. Filing 9-7 at 78.
      The plaintiff returned to see Dr. Franco on September 3, 2015. Dr.
Franco reported that her headaches, which had been incapacitating at a 9 out
of 10, had improved to about 6 or 7 out of 10. Her headaches were worse with
bending or straining, but would improve when she lays down. Filing 9-7 at 74.
Dr. Franco noted that the plaintiff's neck pain was improved, although she
continued to have right arm and occasional lower extremity paresthesia. He
also noted that her habitus is tall (the plaintiff is 5'11"), and her fingers were
long and slender. Dr. Franco was concerned about the persistence of the
plaintiff's headaches, and whether further investigations would need to be
pursued. Filing 9-7 at 75. On September 29, the plaintiff called Dr. Franco
reporting persistent, and even worsening upper extremity paresthesia in both
hands, as well as a sense of imbalance. Filing 9-7 at 73. She reported falling on
a couple occasions. Previously, at her September 3 examination, Dr. Franco
reported observing slight instability on tandem gait. In response to these new,




                                        3
       8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 4 of 43 - Page ID # 677




continuing, and even worsening symptoms, Dr. Franco ordered a repeat course
of prednisone.
         At her September 3 examination, Dr. Franco wanted to start the plaintiff
on medication to treat the plaintiff's multiple sclerosis symptoms. He provided
her with information on two such medications, Tecfidera and Copazone, and
asked the plaintiff to get back to him on which one she would like to proceed
with. Filing 9-7 at 75. The plaintiff chose Copaxone, but insurance coverage
issues delayed implementation. Filing 9-7 at 73. When her insurer finally
issued its approval the last week in October, the plaintiff began receiving
Copaxone injections three times per week. Filing 9-7 at 71.
         The plaintiff's next visit with Dr. Franco was on December 7, 2015. Filing
9-7 at 69. Dr. Franco reported that she was still struggling with left neck and
shoulder pain as well as fatigue. She was tolerating the Copaxone well, with
only some transient injection site reactions. Dr. Franco ordered an increase in
Gabapentin to address her ongoing neuropathic pain symptoms, and
recommended that she take a daily supplement of 2,000 IU of vitamin D3. Dr.
Franco also reported that the plaintiff had a positive ANA1 (1:320) and that
she did have a history of longstanding nonspecific connective tissue disease
symptoms.
         Dr. Franco next examined the plaintiff on March 16, 2016. He identified
the plaintiff's conditions that required ongoing care as relapsing-remitting
multiple sclerosis and nonspecific connective tissue syndrome characterized by
musculoskeletal pain and fatigue. Filing 9-7 at 58. Dr. Franco reported that
the MRI study done the day before her examination showed entirely stable


1   Antinuclear antibodies (ANA) in serum is a screening test for patients suspected of having
connective tissue disease. ANA can occur in patients with a variety of autoimmune diseases.
www.mayocliniclabs.com/test-catalog/Clinical+and+interpretive/65161.

                                               4
    8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 5 of 43 - Page ID # 678




findings compared to the studies done in July, and that her previously noted
cervical cord lesion was reduced from five to three millimeters. The plaintiff,
however, continued to struggle with left parascapular muscular pain, and some
persistent neck pain stemming from her original cervical cord exacerbation.
Dr. Franco identified that the plaintiff's current medications included
Copaxone, Gabapentin (900 mg three time daily), Fluoxetine (20 mg every
morning), and Tramadol as needed. He noted that the plaintiff benefited from
Gabapentin for pain control and Fluoxetine for fatigue.
      On May 24, the plaintiff called Dr. Franco to report that approximately
a week before she developed a burning sensation if she turned her head to the
right. Filing 9-7 at 57. She felt the sensation go down her right side and into
both legs, lasting for a few seconds, and then go away. She reported that the
symptoms occurred every time she turned her head to the right, but that she
had no symptoms in between episodes. Dr. Franco made a couple suggestions
regarding medication changes, one of which involved a series of steroid
infusions. Dr. Franco also recommended obtaining an additional opinion from
Dr. Rana Zabad at the Nebraska Medical Center to further clarify the
plaintiff's connective tissue disease diagnosis and any relationship that
diagnosis may have with her symptoms.
      The plaintiff called Dr. Franco again on June 13 to report that she was
still having the right-sided burning sensation symptoms when she turns her
head, and now was also having left-sided neck pain with pain behind her left
eye with some intermittent blurred vision. Filing 9-7 at 56. Dr. Franco brought
up the possibility of a course of IV steroid infusions. The plaintiff reported that
now, since she had lost her job, she would be able to proceed with a three to
five-day course of IV Solu-Medrol, but would like to have it done in Lincoln,
rather than in Omaha like before. Dr. Franco said he would work this out with


                                        5
    8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 6 of 43 - Page ID # 679




Dr. Dresbach's office. Filing 9-7 at 55. He also noted that the plaintiff had an
appointment with Dr. Zabad scheduled for August 23. Filing 9-7 at 56. Dr.
Dresbach's office was able to schedule the plaintiff for a four-day course of Solu-
Medrol IV infusions beginning June 14. Filing 9-7 at 55; 99-102.
      The plaintiff saw Dr. Rana Zabad on August 23, 2016, as scheduled. Dr.
Zabad is an Associate Professor at the Nebraska Medical Center College of
Medicine, and the Director of the Nebraska Medical Center Multiple Sclerosis
Program. Filing 9-7 at 123. Dr. Zabad noted that the plaintiff's referral was to
clarify her diagnosis and any relationship with the positive ANA or possible
connective tissue disease. Filing 9-7 at 118. Regarding her recent treatment,
Dr. Zabad reported that the plaintiff had received some symptomatic
improvement from her four-day course of IV steroids in June. Dr. Zabad
identified the plaintiff's other neurological symptoms, which included positive
bladder hesitancy, positive diarrhea with incontinence, decreased memory and
recall with problems finding words, physical activity limited by neck pain and
her reported burning sensation symptoms, low energy, the capacity to sleep
during the day but with problems falling asleep at night, pain behind the left
eye, leg pain, and feeling unsteady and numbness in her feet after
immobilization. Filing 9-7 at 118-19.
      Dr. Zabad's impression was that the plaintiff had relapsing remitting
multiple sclerosis with her first event occurring in 2005 when she experienced
an episode of diplopia (double vision), a positive ANA that likely was a false
positive, chronic diarrhea, significant fatigue, lightheadedness and dizziness,
and chronic neuropathic pain related to her spinal cord disease. Filing 9-7 at
122. With respect to the plaintiff's lightheadedness and dizziness symptoms,
Dr. Zabad referred her for an autonomic reflex screen.




                                        6
    8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 7 of 43 - Page ID # 680




      That screen was performed by Dr. Ezequiel Piccione on August 30. Filing
9-7 at 123-24. The plaintiff described this evaluation as the "tilt table test."
Filing 9-2 at 42. At first, she was lying flat on a table, and then gradually her
head was tilted up. Her heart rate, blood pressure, and perspiration output
were measured during the tilt up. The screening results showed, according to
Dr. Piccione, an abnormal study. Filing 9-7 at 124. The plaintiff's heart rate
response to the head-up tilt was deemed excessive, and she was symptomatic
for dizziness. Dr. Piccione reported that the findings were suggestive of
postural orthostatic tachycardia syndrome (POTS), and an associated distal
small fiber neuropathy.
      The plaintiff returned for a follow-up evaluation with Dr. Zabad on
January 17, 2017. Filing 9-7 at 158. Dr. Zabad identified baseline symptoms of
joint pain currently treated with 1,200 mg of Gabapentin three times per day,
bladder hesitancy with rare leaks, diarrhea with incontinence, problems
finding words and difficulty with recall, lightheadedness, dizziness,
palpitations, low energy, and restless leg syndrome. Dr. Zabad reported that
since her last evaluation, the plaintiff had undergone autonomic testing that
was abnormal and supportive of POTS. She was currently wearing a heart
monitor that indicted her heart rate was consistently above 120 upon standing,
and with activity would further increase to 160 and up to 200, which, as Dr.
Zabad noted, "wipes her out." Id. Dr. Zabad noted that the plaintiff was
scheduled to see Dr. Piccione "this Friday."
      Dr. Zabad also noted that since her last evaluation, the plaintiff was seen
by pulmonary where she participated in a sleep study. The results of that study
led to a diagnosis of moderate sleep apnea. Filing 9-7 at 158. Dr. Zabad
reported that Gabapentin incompletely helped, but the plaintiff's pain control
was acceptable. Filing 9-7 at 159. She continued to have pain beneath her left


                                       7
       8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 8 of 43 - Page ID # 681




shoulder blade, and her feet were cold all the time. Dr. Zabad noted that the
plaintiff had significant fatigue, and her POTS diagnosis makes her tired all
the time and exhausts her. Filing 9-7 at 162.
         The plaintiff advised Dr. Zabad that her son had been diagnosed with an
aortic root dilation and was being tested for Marfan syndrome.2 Filing 9-7 at
159. The plaintiff said she was also going to be evaluated for Marfan syndrome
and will undergo genetic testing and an echocardiogram. Dr. Zabad noted that
POTS is associated with Ehlers-Danios syndrome3 and that the plaintiff's
father is very tall, around 6'6," but has not been diagnosed with Ehlers-Danlos
or Marfan syndrome. Filing 9-7 at 159.
         The plaintiff's neurological consultation with Dr. Piccione was on
January 20. Dr. Piccione confirmed his prior diagnosis of POTS. He reported
that the heart rate monitor associated with the plaintiff's watch has shown
heart rate increases in the 150-160 range when she is just doing laundry. Filing
9-7 at 164. At this examination, the plaintiff's resting pulse was 95. Filing 9-7
at 167. Dr. Piccione's treatment recommendations were for the plaintiff to
increase her water and sodium intake, that she raise the head of her bed two
to three inches, and that she wear thigh-high stockings. Filing 9-7 at 170. Dr.
Piccione noted three medications that could be tried, one of which was
Midodrine.




2   Marfan syndrome is an inherited disorder that affects connective tissue. People with Marfan
syndrome are usually tall with disproportionately long arms, legs, fingers, and toes.
www.mayoclinic.org/diseases-conditions/marfan-syndrome/symptoms-causes/syc-20350782.

3   Ehlers-Danlos syndrome is a group of inherited disorders that affect connective tissues.
www.mayoclinic.org/diseases-conditions/ehlers-danlos-syndrome/symptoms-causes/syc-
20362125.

                                                8
    8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 9 of 43 - Page ID # 682




      On February 21, Dr. Angela Yetman evaluated the plaintiff regarding
Marfan syndrome. Dr. Yetman suspected Marfan given the plaintiff's
phenotypic features such as the fact that she is tall, she exhibits long, slender
fingers (arachnodactyly), and has severe myopia, as well as long legs, joint
laxity, and an abnormal wingspan to height ratio. Filing 9-7 at 146-47. An
echocardiogram study obtained for the evaluation showed normal intracardiac
structural anatomy, no chamber enlargement, ventricular dysfunction, or
pathologic flow disturbances. Filing 9-7 at 149.
      The plaintiff returned for a follow-up examination with Dr. Zabad on
July 5, 2017. Dr. Zabad reviewed the plaintiff's echocardiogram and found
some aortic root dilation, but not as severe as her son's condition. Dr. Zabad's
assessment on this occasion was clinically definite multiple sclerosis,
significant fatigue partially attributed to POTS, and chronic diarrhea. Filing
9-8 at 31. Regarding the plaintiff's POTS, Dr. Zabad reported that the plaintiff
is currently being followed by Dr. Piccione, and was now taking Midodrine in
addition to increasing salt and water intake and wearing compression
stockings. Dr. Zabad reported that the plaintiff's ongoing chronic neuropathic
pain continues to be treated with Gabapentin. Filing 9-8 at 28. Previously, Dr.
Zabad noted the plaintiff's neuropathic pain symptoms would benefit from
some exercise. Filing 9-7 at 122. At this July 5 evaluation, the plaintiff reported
that she walks three to four time per week, but she does not exercise other than
the walking. Filing 9-8 at 28. Dr. Zabad attributed the plaintiff's inability to
exercise more to her significant tachycardia. Filing 9-8 at 31.
      On August 8, 2017, the plaintiff presented to the Bryan Hospital
emergency room with complaints of left foot pain that had been bothering her
for about three days. Filing 9-8 at 109. She reported that she had been
attending a conference in Atlanta, and did quite a bit of walking. She developed


                                        9
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 10 of 43 - Page ID # 683




pain in the top of her left foot that was getting worse. Her pain was significant
when weightbearing, but didn't bother her when she was at rest. Slight
swelling to the top of her foot was observed, as was tenderness with palpation.
An x-ray did not detect an acute fracture or stress changes. Filing 9-8 at 108.
      The plaintiff had a follow-up evaluation with Dr. Piccione on August 16.
Filing 9-8 at 37. Dr. Piccione reported that the plaintiff was still experiencing
continued lightheadedness with standing that worsened with activity, which
happened almost every day. Dr. Piccione noted that he had started the plaintiff
on Midodrine at her last visit, but there had not been a significant change in
her symptoms. His plan was to slowly increase her dosage, but if that didn't
help, to consider a different medication. Dr. Piccione reported that the
plaintiff's POTS symptoms were significant. Filing 9-8 at 43. The report from
this evaluation did not mention the plaintiff's foot pain.
      However, the plaintiff's left foot pain had not resolved. On August 17,
she visited her primary care physician, Dr. Dresbach. Filing 9-8 at 94. Dr.
Dresbach reported that the plaintiff was continuing to experience pain on the
top of her left foot, which resulted from walking more than usual while
attending a conference in Georgia. She returned to see Dr. Dresbach on
September 13 complaining of constant left foot pain. Filing 9-8 at 91. Dr.
Dresbach provided the plaintiff with more analgesic patches, and x-rays of the
plaintiff's left foot were repeated. On September 18, the plaintiff was referred
to orthopedic surgeon Dr. Jason Weber, who determined that she had a stress
fracture of her left second metatarsal. Filing 9-8 at 82. Dr. Weber placed the
plaintiff in a short boot for four weeks, after which she was to start weaning
out of it. When she returned to see Dr. Weber on November 2, her stress
fracture had resolved. Filing 9-8 at 77.




                                       10
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 11 of 43 - Page ID # 684




      The plaintiff returned for a follow-up examination with Dr. Zabad on
December 13. Filing 9-8 at 44. Much of Dr. Zabad's assessment of the plaintiff
had not changed. She had clinically definite multiple sclerosis, significant
fatigue, POTS which prevented her from exercising due to tachycardia,
neuropathic pain that was being treated with Gabapentin, and Marfan
syndrome with evidence of aortic root dilation. Filing 9-8 at 48-49. Dr. Zabad
started the plaintiff on Nuvigil in an attempt to give her more energy.
      The plaintiff's next follow-up appointment was with Dr. Piccione on
February 21, 2018. Filing 9-8 at 50. Regarding her POTS symptoms, Dr.
Piccione reported that her medication, Midodrine, was providing some
improvement, but she continued to experience feeling like she may faint
(presyncope) two to three time per week, and worsening of lightheadedness
symptoms, as well as possible palpitations and sweating with activity.
Although noted to be an improvement, Dr. Piccione, nonetheless, characterized
the plaintiff's POTS symptoms as significant and increased her Midodrine
dose. Filing 9-8 at 56.
      On May 29, the plaintiff was seen for a follow-up examination by
Rebekkah Thomas, an Advanced Practice Registered Nurse in Dr. Zabad's
Multiple Sclerosis Program. Filing 9-8 at 115. Thomas reported that the
plaintiff said she was feeling well and had not noticed any new neurological
symptoms. Filing 9-8 at 116. However, regarding her existing symptoms, the
plaintiff reported that she noticed a slight progression in those symptoms,
including her fatigue, mental fog, left side paresthesia, and neuropathic pain.
Filing 9-8 at 116. The plaintiff said that her mental fog was more noticeable
than before, and that her main problem was with verbalizing what she was
thinking. The plaintiff said that she has noticed some problems with insomnia
after starting Nuvigil, which Dr. Zabad had prescribed at her last visit. She


                                      11
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 12 of 43 - Page ID # 685




said it feels like she is on a high for 24 hours and then hits a low. Thomas noted
that the plaintiff's fatigue is likely multifactorial in relation to both her
multiple sclerosis and POTS, and complicated by the plaintiff's obstructive
sleep apnea and restless leg syndrome. Filing 9-8 at 119.
      The plaintiff's counsel sent a letter, dated August 14, 2018, to Thomas
asking her to respond to six specific questions, which were primarily concerned
with the plaintiff's capacity to perform work. Filing 9-8 at 131-32. Short
responses to the questions were handwritten on the letter, presumably by
Thomas, but the letter with the responses was returned unsigned. In a report
on Nebraska Medicine letterhead dated August 30, Thomas followed up the
handwritten responses on counsel's August 14 letter, with a more detailed
narrative of the plaintiff's condition and capacity. Filing 9-8 at 135-36.
      Thomas opined that the plaintiff displays signs of muscle fatigability
with stress testing which might impair her ability to stand or ambulate for
long periods. Thomas believed the plaintiff should be limited to a maximum of
standing for two hours combined in an eight-hour day. Filing 9-8 at 135.
Thomas outlined that the plaintiff's chronic fatigue was multifactorial, and
complicated by factors such as heat sensitivity and physical activity. Thomas
reported that the plaintiff's Gabapentin dose was the maximum dosing
regimen of 3,600 mg daily, and that one of the most common side effects of
Gabapentin is sedation. Thomas believed that the plaintiff could benefit from
a rest period of one hour per day to alleviate her fatigue. She also thought that
it was likely that the plaintiff would miss two or more days of work in a month
due to multiple sclerosis. Filing 9-8 at 136.
      The plaintiff participated in a functional capacity evaluation at Horizon
Rehabilitation Center on Dr. Zabad's referral. Filing 9-8 at 139. The evaluation
was performed over two days, September 13 and 14, by physical therapist


                                       12
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 13 of 43 - Page ID # 686




Tammy Roehrs. The first session lasted four hours, and the second forty-five
minutes. The evaluation was described as a modified FCE format, which was
being utilized to better understand the impact that multiple sclerosis was
having on the plaintiff's functional abilities. Id. Roehrs is credentialed with a
neurologic specialist certification (NSC).
      Roehrs documented the plaintiff's reported daily activities. Filing 9-8 at
140. The plaintiff said that fatigue affected her ability to complete home care
tasks such as laundry, washing dishes, showering, and grocery shopping. Her
husband and children have to complete homemaking tasks. She had groceries
delivered and her husband and children put the groceries away. She must plan
ahead and rest several days in advance to attend her children's activities, but
ends up missing many of those activities due to fatigue. She has a sense of
tunnel vision and feeling faint, which can occur three to four time a day, and
which she manages by lying down. She finds herself napping two to three times
a day. On days when her symptoms are mild, she feels like her head is in a
vice. The plaintiff described having difficulties with her memory, losing her
train of thought, and difficulty finding words. Id.
      The systems Roehrs' examination tested included the plaintiff's physical
impairments, her functional mobility, endurance, and dynamic lifting. The
tasks performed included floor to waist lifting, gait and walking, walking while
carrying weight, balance, grip strength, flexibility, and coordination. Filing 9-
8 at 140-44. Roehrs concluded that the plaintiff gave a full and valid effort
during the evaluation, and completed all tasks as requested. Filing 9-8 at 144.
The plaintiff was found to have diminished grip strength with fatigue at the
end of both days. Roehrs concluded that the plaintiff would struggle to meet
the demands for hand strength and fine motor control for typing and desk work
encountered by an auditor. Roehrs found that the plaintiff's reported levels of


                                       13
      8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 14 of 43 - Page ID # 687




perceived fatigue and dizziness correlated with objective evidence of fatigue
and imbalance during the examination. Filing 9-8 at 145.
         The plaintiff's ability to perform functional mobility activities such as
walking, crouching, and repeated sit-to-stand were also influenced by fatigue.
Roehrs reported that during a typical five-day work week, the plaintiff's fatigue
may compound from one day to the next, and have a profound impact on
mobility when considering a full week. Filing 9-8 at 145. Roehrs concluded that
the plaintiff's need for frequent rest breaks to manage her blood pressure and
heart rate make it unlikely that she could meet productivity expectations of an
employer, and her level of fatigue would prevent her from returning to work as
an auditor, as well as make it difficult for her to complete training for an
alternate vocation.


                            2. ADMINISTRATIVE HEARING
         A hearing before an Administrative Law Judge (ALJ) was held on
September 10, 2018, in which the plaintiff and a vocational expert were the
only witnesses.4 Filing 9-2 at 34-50. The vocational expert was not present at
the hearing, but testified by telephone conference. Filing 9-2 at 46. The hearing
opened with plaintiff's counsel alerting the ALJ to the fact that the plaintiff
had not yet participated in her functional capacity evaluation with Roehrs,



4   The quality of the hearing transcript is poor. The ALJ, Kelly Humphrey, is identified as
Kelly Cuddigan, which is the last name of plaintiff’s counsel. Further, the transcription does
not have questions and the responsive answers beginning on separate lines. Instead, the
questions and answers appear comingled in paragraphs. Counsel, however, has not alerted
the Court to errors in, or concerns about whether the testimony was accurately transcribed,
notwithstanding      the   unconventional   form   of   the   transcription   and   the   ALJ’s
misidentification.

                                             14
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 15 of 43 - Page ID # 688




which was scheduled for September 13, and asked to have the evidentiary
record held open for two weeks so that Roehrs' evaluation and report could be
added to the record. Filing 9-2 at 35. Plaintiff's counsel identified the plaintiff's
two primary medical conditions—multiple sclerosis and POTS—and that these
two conditions create a great deal of fatigue. Filing 9-2 at 37-38.
      The ALJ began by inquiring about the plaintiff's family (married with
three children age 11 to 15), her education (a college graduate), and her last
job with the State Auditor. The plaintiff said that her auditor duties included
going over financial records and receipts from different agencies, writing
reports and providing those reports to agencies, meeting with co-workers,
discussing audits, examining physical assets, and "just audit procedures."
Filing 9-2 at 37-38. The plaintiff said she held her job with the State Auditor
for nine and a half years, and was terminated in June 2016 for missing too
much work. Filing 9-2 at 38.
      The ALJ then turned the examination over to plaintiff's counsel, who
asked the plaintiff about her various medical conditions, her diagnosis, the
treatments she is receiving, and the affects her conditions and treatment have
on her capacity to function. Filing 9-2 at 37-45. The plaintiff said that she was
first diagnosed with multiple sclerosis in July 2015 by Dr. Franco. Filing 9-2
at 37. At that time, her symptoms were neck and left side pain and weakness.
The steroid treatment she received at that time helped reduce her pain. Filing
9-2 at 38. Counsel next asked the plaintiff about her symptoms in the spring
of 2016, just before she lost her job. The plaintiff said fatigue was the worst
symptom—not being able to get up and function. When she could go to work
and do her job, she would be so tired when she got home, she would just go to
sleep right away. Eventually, she was missing two to three days a week from




                                         15
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 16 of 43 - Page ID # 689




just being tired and unable to function, or have to leave work halfway through
the day.
      The plaintiff said that at the time Dr. Franco referred her to Dr. Zabad,
in addition to her existing symptoms of fatigue and neck and left side pain, she
was also having dizzy spells and not able to stand up without feeling like she
was going to faint. Filing 9-2 at 39. The plaintiff said that her current
symptoms include fatigue, and constant neck and left side pain. Gabapentin
only lessens her pain from eight or nine out of ten, to four or five. She
experiences numbness and tingling in her legs, and numbness and weakness
in her left arm. She continues to suffer bladder and bowel incontinence.
Regarding cognition, the plaintiff said she experiences confusion, has trouble
completing a sentence or finishing a conversation, she will make wrong turns
while driving her kids to school, and just forget things. Filing 9-2 at 40.
      The plaintiff said fatigue made taking a shower difficult—just getting up
and moving was difficult. She sleeps most of the day. She attributed her
lightheadedness and dizziness to POTS, and described the objective diagnostic
testing she went through. In describing her symptoms, she said that when she
is lying down and sits up, she gets dizzy. If she doesn't wait to stand, she gets
tunnel vision, hears a ringing sound, and feels like she will faint. Filing 9-2 at
41. She is drenched in sweat, her heart will be racing, and feels like she ran a
marathon from doing laundry, or loading and unloading the dishwasher. Her
POTS symptoms will occur three or four times a day. The plaintiff described
her Marfan condition and agreed that it was a condition that did not require
immediate medical treatment, but just a condition that required monitoring.
Filing 9-2 at 42. She believed that Marfan and POTS both affect her ability to
pump blood, and combine to cause her fatigue. She wears compression
stockings to help keep pressure in her legs and help pump blood.


                                       16
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 17 of 43 - Page ID # 690




      Regarding household chores, the plaintiff said her husband and children
have to do most of it. She said grocery shopping is difficult because she has to
stand for so long, so she has groceries delivered. When groceries are delivered,
she has help unpacking them. Filing 9-2 at 44. She said she only leaves the
house to take her kids to school and pick them up after school. She said she
could only stand for ten to fifteen minutes at a time, and gets tired and her legs
get a little numb with sitting. She said she could only sit for maybe two hours.
When asked what her biggest problem was in terms of daily activities, she said
being tired all the time, just feeling exhausted, and needing to sleep just to
function for a couple hours when she's awake. Filing 9-2 at 45.
      The ALJ asked about the reference in the medical records concerning the
conference she attended in Atlanta where she did "quite a bit of walking" and
developed pain in her foot. The plaintiff said she, her husband, their fourteen-
year-old daughter, and youngest son who was diagnosed with Marfan
syndrome, were attending a Marfan conference, and there wasn't a whole lot
of transportation available. They had to walk, but they stopped and sat down
many times so she could rest. She agreed that she walked, but not for extended
periods. The plaintiff said they drove to Atlanta, and also drove to Boston on
another occasion for a family wedding, but those were the only two occasions
that she has traveled. Filing 9-2 at 46.
      The ALJ next turned to the vocational expert. After asking the vocational
expert to classify the plaintiff's past work, the ALJ asked the vocational expert
to assume the following hypothetical.
      And if you could, assume a hypothetical individual the same age,
      education, and past work as the claimant with the residual
      functional capacity to perform work at the sedentary level. She can
      occasionally climb ramps and stairs, ladders, ropes, and scaffolds,


                                        17
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 18 of 43 - Page ID # 691




      balance, stoop, kneel, crouch, and crawl. She must avoid more than
      occasional exposure to extreme cold, extreme heat, concentrated
      wetness, vibration, and cannot tolerate exposure to hazards such
      as moving mechanical parts and high exposed places.
Filing 9-2 at 46-47.
      The ALJ asked if this hypothetical individual could perform the
plaintiff's past work, and the vocational expert said "Yes, they could." Filing 9-
2 at 47. The ALJ then added a limitation to the hypothetical "that the
individual could understand, remember, and carry out simple instructions,"
and asked whether this amended hypothetical individual could perform the
plaintiff's past work. The answer was "No, they could not." The vocational
expert was asked if there would be work in the national economy for this
amended hypothetical individual, and the vocational expert identified three
vocations: (1) Account clerk, DOT 205.367-014, sedentary, SVP 2, national
employment statistics are 14,860; (2) Call out operator, DOT 237.367-014,
sedentary, SVP 2, national employment statistics are 17,220; (3) Addresser,
DOT 209.587-010, sedentary, SVP 2, national employment statistics are
17,250.
      Finally, the ALJ added another limitation—that the individual would
miss work on an unscheduled basis two time per month—and asked what effect
that would have on the individual's ability to do the jobs the vocational expert
previously cited. The vocational expert said if the individual were consistently
missing two days per month, she would be unable to sustain employment.
Plaintiff's counsel then asked, if the hypothetical individual needed to rest one
hour per day, would that person be able to perform the jobs that had been
identified. The vocational expert said "No, they would not," and further agreed
that such person would not be able to perform any competitive employment.


                                       18
      8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 19 of 43 - Page ID # 692




                    3. ALJ's FINDINGS AND CONCLUSIONS
        On February 8, 2019, the ALJ issued an unfavorable decision, finding
that the plaintiff was not disabled. Filing 9-2 at 8. To determine whether a
claimant qualifies for disability benefits, an ALJ performs a five-step
sequential analysis of the claim. 20 C.F.R. § 404.1520(a)(4). Regarding step
one, the ALJ found that the plaintiff met the insured status requirement of the
Social Security Act through December 31, 2021, and that the plaintiff had not
engaged in substantial gainful activity since June 10, 2016, the plaintiff's
alleged onset date. Filing 9-2 at 12.
        At step two, the medical severity of the claimant's impairment is
considered. 20 C.F.R. § 404.1520(a)(4)(ii). The claimant has the burden to prove
a medically determinable physical or mental impairment or combination of
impairments that significantly limits the physical or mental ability to perform
basic work activity. Gonzales v. Barnhart, 465 F.3d 890, 894 (8th Cir. 2006).
The ALJ found the following severe impairments: relapsing-remitting multiple
sclerosis,   postural   orthostatic     tachycardia   syndrome   with   recurrent
arrhythmias and migraines, Marfan syndrome, obstructive sleep apnea, and
restless leg syndrome. The ALJ found that the plaintiff's obesity and fractured
left toe were non-severe and caused no symptoms or limitations. Filing 9-2 at
13.
        At step three, the medical severity of the claimant's impairments is
considered. 20 C.F.R. § 404.1520(a)(4)(iii). If the claimant's impairments meet
or equal a presumptively disabling impairment listed in the regulations, the
analysis ends, and the claimant is automatically found disabled and entitled
to benefits. Gonzales, 465 F.3d at 894. The ALJ found that the plaintiff
tachycardia and arrhythmia did not meet or equal listing 4.05, recurrent


                                          19
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 20 of 43 - Page ID # 693




arrhythmias. The evidence did not indicate recurrent arrhythmias resulting in
uncontrolled, recurrent episodes of cardiac syncope or near syncope, despite
prescribed treatment, and documented by appropriate medically acceptable
testing. Filing 9-2 at 13. Regarding the plaintiff's multiple sclerosis, the ALJ
concluded that her condition did not meet or medically equal listing 11.09,
multiple sclerosis. The evidence did not demonstrate that the plaintiff has
disorganized motor function in two extremities, resulting in extreme
limitations. The ALJ also found that the plaintiff's migraines do not meet any
listing because no listing directly addresses headaches or migraines. Further,
the ALJ concluded that the evidence did not show that the plaintiff's headaches
reached a level of severity warranting an equaling of any other listing,
especially under listing 11.00, neurological impairments.
      At step four, a claimant has the burden to prove the lack of a residual
functional   capacity   to   perform   past   relevant   work.   20   C.F.R.   §
404.1520(a)(4)(iv); Gonzales, 465 F.3d at 894. The ALJ found that the plaintiff
has the residual functional capacity to perform sedentary work as defined in
20 C.F.R. 404.1567(a), except she can only occasionally balance, stoop, kneel,
crouch, crawl, and climb ramps, stairs, ladders, ropes, and scaffolds. She must
avoid more than occasional exposure to extreme cold, extreme heat,
concentrated wetness, and vibrations. The plaintiff cannot tolerate exposure to
hazards such as moving mechanical parts and high, exposed places. She can
understand, remember, and carry out simple instructions. Filing 9-2 at 13.
      In reaching her residual functional capacity finding, the ALJ found that
the plaintiff's medically determinable impairments could reasonably be
expected to cause the alleged symptoms. However, the ALJ believed that the
plaintiff's statements concerning intensity, persistence, and the limiting
effects of her symptoms are not entirely consistent with the medical and other


                                       20
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 21 of 43 - Page ID # 694




evidence in the record. Filing 9-2 at 15. Further, the ALJ only gave partial
weight to Rebekkah Thomas' report regarding the plaintiff's condition, and
only partial weight to Tammy Roehrs' functional capacity evaluation report.
Filing 9-2 at 17-18. In contrast, the ALJ gave great weight to the opinions of
the state agency medical consultants. Filing 9-2 at 18.
      The ALJ determined that the plaintiff was unable to perform her past
relevant work as an auditor, either as actually, or as generally performed.
Filing 9-2 at 19. In making this determination, the ALJ relied on the vocational
expert's testimony and opinion, which was in response to the ALJ's second, or
amended, hypothetical. That second or amended hypothetical is consistent
with the ALJ's step four residual functional capacity finding.
      At step five, the burden shifts to the Commissioner to prove that there
are other jobs in the national economy that the claimant can perform
considering the claimant's residual functional capacity, age, education, and
work experience. 20 C.F.R. § 404.1520(a)(4)(v); Gonzales, 465 F.3d at 894. The
ALJ accepted the vocational expert's testimony regarding jobs in the national
economy that the plaintiff could perform given her age, education, work
experience, and residual functional capacity. Further, the ALJ reported that
pursuant to SSR 00-4p, she has determined that the vocational expert's
testimony regarding jobs the plaintiff could perform in the national economy
was consistent with the information contained in the Dictionary of
Occupational Titles. Filing 9-2 at 20. Accordingly, the ALJ determined that the
plaintiff has not been under a disability as defined in the Social Security Act
from June 10, 2016 through the date of the ALJ's decision.
      On April 3, 2019, the plaintiff requested Appeals Council review of the
ALJ's February 8, 2019, decision. Filing 9-4 at 65-68. On January 13, 2020, the
Appeals Counsel notified the plaintiff that it had denied her request for review.


                                       21
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 22 of 43 - Page ID # 695




Filing 9-2 at 1-4. The ALJ's February 8, 2019, decision is now the final
administrative order.


                         II. STANDARD OF REVIEW
      This Court reviews "the ALJ's decision to deny disability insurance
benefits de novo on the record to ensure that there was no legal error and that
the findings of fact are supported by substantial evidence on the record as a
whole." Combs v. Berryhill, 878 F.3d 642, 645-46 (8th Cir. 2017). "Substantial
evidence is less than a preponderance, but enough that a reasonable mind
would find it adequate to support a conclusion." Id. The Court considers "the
record as a whole, reviewing both the evidence that supports the ALJ's decision
and the evidence that detracts from it." Id. The Court will not reverse an
administrative decision simply because some evidence may support the
opposite conclusion. Perkins v. Astrue, 648 F.3d 892, 897 (8th Cir. 2011). If,
after reviewing the record, the Court finds it possible to draw two inconsistent
positions from the evidence and one of those positions represents the ALJ's
findings, the Court must affirm the ALJ's decision. Id. The Court defers to the
ALJ's determinations regarding credibility so long as such determinations are
supported by good reasons and substantial evidence. Boettcher v. Astrue, 652
F.3d 860, 863 (8th Cir. 2011).


                                 III. DISCUSSION
1. SUBSTANTIAL EVIDENCE DOES NOT SUPPORT THE ALJ'S FINDING THAT THE
          PLAINTIFF CAN PERFORM JOBS IN THE NATIONAL ECONOMY
      Social Security Ruling 00-4p provides that before relying on a vocational
expert's evidence to support a disability determination or decision, an ALJ
must identify and obtain a reasonable explanation for any conflicts between
the occupation evidence provided by the expert and information in the

                                       22
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 23 of 43 - Page ID # 696




Dictionary of Occupational Titles (DOT). The ALJ must explain in the
determination or decision how any such conflict was resolved.
      A disability determination is not an adversarial process, and the ALJ has
a duty to fully and fairly develop the record supporting her determination.
Noerper v. Saul, 964 F.3d 738, 747 (8th Cir. 2020); Snead v. Barnhart, 360 F.3d
834, 838 (8th Cir. 2004). The ALJ has an affirmative duty to ask about any
possible conflict between the vocational expert's testimony and the DOT
regarding the requirements of a job before relying on the vocational expert's
opinion to deny a claim. Kemp ex rel. Kemp v. Colvin, 743 F.3d 630, 632 (8th
Cir. 2014). If there is an apparent conflict between a vocational expert's
testimony and the DOT, the ALJ must resolve it by eliciting a reasonable
explanation for the conflict, and determine whether the explanation provides
a basis for relying on the vocational expert's opinion rather than on the DOT.
Moore v. Colvin, 769 F.3d 987 (8th Cir. 2014). If the conflict is not resolved, the
vocational expert's testimony does not constitute substantial evidence
supporting a denial of benefits. Stanton v. Comm'r, Soc. Sec. Admin., 899 F.3d
555, 558 (8th Cir. 2018).
      In determining whether there were jobs the plaintiff could perform in
the national economy, the ALJ had the vocational expert assume a
hypothetical individual limited to jobs that only required such person to
understand, remember, and carry out simple instructions. Filing 9-2 at 47. The
ALJ incorporated this same limitation into her residual functional capacity
finding, and relied upon it in determining that other jobs existed in the
national economy for the plaintiff. Filing 9-2 at 20. Those jobs were: (1) charge
account clerk (DOT 205.367-014), (2) call out operator (DOT 237.367-014), and
(3) addresser (DOT 209.587-010).




                                        23
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 24 of 43 - Page ID # 697




      The ALJ specifically noted that she had a duty to determine, and had
determined, that the vocational expert's testimony was consistent with the
information in the Dictionary of Occupational Titles. Filing 9-2 at 20. The ALJ
did not provide any detail discussing or explaining the inquiry she made
outside of the hearing to actually determine that the expert's testimony was
consistent with the information in the DOT. Further, at the hearing, the only
inquiry the ALJ made to determine whether the expert's testimony was
consistent with the DOT was the following.
      Q:    And was your testimony today consistent with the information
            found in the DOT?"
      A:    Given the DOT does not address absences or off task time,
            additional breaks, I'm basing that on my experience.
Filing 9-2 at 48.
      The occupations listed in the DOT identify and classify vocational
components, such as strength, general education development, and specific
vocational preparation (see e.g. Dictionary of Occupational Titles 713.684-038,
1991 WL 679267 (2016)), that are deemed to be the approximate maximum
requirements for performance of the listed occupations. Jones v. Chater, 72
F.3d 81, 82 (8th Cir. 1995). The general educational development component
(GED Scale) "embraces those aspects of education (formal and informal) which
are required of the worker for satisfactory job performance." Dictionary of
Occupational Titles, Appendix C, 1991 WL 688702 (2016). The GED Scale has
three divisions: reasoning development, mathematical development, and
language development. Id. Each occupation listed in the DOT is coded with a
reasoning development level, which corresponds to the ability to follow
instructions and the problem-solving skills required for satisfactory job
performance. Hulsey v. Astrue, 622 F.3d 917, 923 (8th Cir. 2010).


                                      24
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 25 of 43 - Page ID # 698




      The plaintiff correctly notes that the reasoning development levels of the
occupations identified by the vocational expert are inconsistent with the ALJ's
residual functional capacity determination that the plaintiff could only
understand, remember, and carry out simple instructions. The addresser
occupation identified by the vocational expert is coded at reasoning level 2.
Reasoning level 2 work involves applying "commonsense understanding to
carry out detailed but uninvolved written or oral instructions" and deal with
"problems involving a few concrete variables in or from standardized
situations." Dictionary of Occupational Titles, 209.587-010, 1991 WL 671797
(2016). The two other jobs identified by the vocational expert, charge account
clerk and call-out operator, are coded at reasoning level 3—a more demanding
reasoning    level—which   is   defined    as   work   that   involves   applying
"commonsense understanding to carry out instructions furnished in written,
oral or diagrammatic form" and dealing "with problems involving several
concrete variables in or from standardized situations." Dictionary of
Occupational Titles, 205.367-014, 1991 WL 671715 (2016) & 237.367-014, 1991
WL 672186.
      In contrast, jobs at reasoning level 1 involve applying "commonsense
understanding to carry out simple one-or-two step instructions" and deal with
"standardized situations with occasional or no variables in or from these
situations encountered on the job." Dictionary of Occupational Titles, Appendix
C, 1991 WL 688702 (2016). There is an apparent conflict in the vocational
expert's testimony when she identified that an available occupation for the
plaintiff was one that would require her to have the capacity to carry out
detailed but uninvolved written or oral instructions, when the ALJ had
determined that the plaintiff was suited for jobs that required her to only
understand, remember, and carry out simple instructions. The conflict is even


                                      25
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 26 of 43 - Page ID # 699




more apparent when the two other jobs the vocational expert identified require
an individual to have the capacity to apply commonsense understanding to
carry out instructions furnished in written, oral or diagrammatic form, and
deal with problems involving several concrete variables in or from
standardized situations.
      The Court finds that here, there is an apparent conflict between the
vocational expert's testimony and the Dictionary of Occupational Titles. The
ALJ limited the plaintiff to jobs that required her to only understand,
remember, and carry out simple instructions, but the occupations the
vocational expert identified as suitable required the plaintiff to have the
capacity to carry out detailed but uninvolved written or oral instructions, or to
have the understanding to carry out instructions furnished in written, oral or
diagrammatic form.
      Such conflicts, if not resolved, are generally held to be reversible error.
See Stanton, 899 F.3d at 558-59; Thomas v. Berryhill, 881 F.3d 672, 676-77
(8th Cir. 2018); Lucy v. Chater, 113 F.3d 905, 909 (8th Cir. 1997). The
regulations place an affirmative duty on the ALJ to ask about any possible
conflict between the vocational expert's evidence and the DOT, and to obtain
an explanation for such conflict before relying on the expert's testimony to find
that the plaintiff was not disabled. Welsh v. Colvin, 765 F.3d 926, 929 (8th Cir.
2014). An ALJ is required to obtain an opinion from the vocational expert
regarding whether there is a reasonable explanation for an apparent conflict,
and determine whether the expert's testimony was reliable notwithstanding
the conflict. Thomas, 881 F.3d at 678.
      A reasonable explanation may exist for why the vocational expert
identified reasoning level 2 and 3 jobs as being suitable for an individual
limited to jobs that required such person to only understand, remember, and


                                         26
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 27 of 43 - Page ID # 700




carry out simple instructions. The job requirement definitions in the DOT are
generic maximums for each position, and as such, reliance on the DOT job
requirement definitions as a definitive authority may be misplaced. Moore v.
Astrue, 623 F.3d 599, 604 (8th Cir. 2010). For example, all jobs included within
a particular occupation category may not have requirements identical to, or as
rigorous as, the identified generic maximum. Id. An expert may have learned
from experience obtained from placing workers, from conversations with
employers, or from other reliable publications, that a particular job's
requirements are not as severe as listed in the DOT. Welsh, 765 F.3d at 930.
But when the conflict is apparent, and not merely possible, the ALJ must do
more than merely have the expert affirm that his or her testimony was
consistent with the DOT. Thomas, 881 F.3d at 678.
      Here, there is no evidence in the record that the ALJ did anything more
than have the vocational expert affirm that her testimony was consistent with
the DOT. Filing 9-2 at 48. Additionally, in the ALJ's written findings and
conclusions, she reported that she had determined that the vocational expert's
testimony was consistent with the information contained in the DOT. Filing 9-
2 at 20. However, the ALJ did not cite the evidence that she considered, or
documents that she reviewed, or indicate in any way how she resolved the
conflict between the vocational expert's testimony and the job requirement
definitions in the DOT. It appears from the record as though the ALJ and
vocational expert may have been unaware that a conflict even existed.
      The Court finds that the administrative record reflects that the ALJ did
not affirmatively inquire about the apparent conflict between the vocational
expert's testimony and the job requirement definitions in the DOT. As such,
the ALJ did not obtain a reasonable explanation for the conflict, so that the
expert's testimony could be deemed reliable notwithstanding the conflict.


                                      27
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 28 of 43 - Page ID # 701




Based on the above, substantial evidence does not support the ALJ's
determination that the plaintiff is not disabled. See Stanton, 899 F.3d at 558.
      The Commissioner argues that there is no apparent conflict between the
ALJ's residual functional capacity finding—that the plaintiff was suited for
jobs that only required her to understand, remember, and carry out simple
instructions—and the occupations identified by the vocational expert that were
coded at reasoning level 2 and 3 in the DOT. Filing 16 at 7. The Commissioner
relies on Moore v. Astrue, which, according to the Commissioner, holds that
there is no direct conflict between a limitation of carrying out simple job
instructions and reasoning level 2 occupations.
      The Commissioner reads Moore to say more than what is actually said.
In Moore, the court held that the ALJ could rely on the vocational expert's
opinion because there was nothing in the record to suggest that the expert
ignored the reasoning limitations in the hypothetical in determining that the
listed occupations encompassed suitable jobs. Moore, 623 F.3d at 604. In Moore,
the vocational expert identified only reasoning level 2 jobs for the plaintiff.
Moore does not stand for the proposition, as the Commissioner suggests, that
there is no conflict between reasoning level 3 occupations, and occupations that
only require a person to understand, remember and carry out simple
instructions.
      Here, the record suggests that the vocational expert and the ALJ were
perhaps unaware, or possibly ignored, that two of the occupations the
vocational expert identified were coded in the DOT at reasoning level three,
and the third occupation was coded at reasoning level 2. Both reasoning levels
describe, as generic maximums, an individual with the capacity to do more
than understand, remember, and carry out simple instructions. At a minimum,
reasoning level two, as a generic maximum, describes an individual capable of


                                      28
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 29 of 43 - Page ID # 702




applying a commonsense understanding to carry out detailed but uninvolved
written or oral instructions.
      Perhaps there is a subset of jobs in the occupations identified by the
vocational expert that can be performed by a person limited to understanding,
remembering, and carrying out simple instructions. But here, the absence of
an explanation in the record resolving the conflict does not allow the ALJ to
make that finding. Neither does the record allow the ALJ to find the number
of jobs in the national economy that may exist in any such subset.
      Conflicts between a vocational expert's opinion and classifications in the
DOT, if not resolved, are generally held to be reversible error. See Stanton, 899
F.3d at 558-59 (8th Cir. 2018). The Court finds that the ALJ's conclusion that
the plaintiff is capable of making a successful adjustment to other work that
exists in significant numbers in the national economy is not supported by
substantial evidence on the record.


             2. FINDINGS REGARDING THE PLAINTIFF'S CREDIBILITY
      The ALJ found that the plaintiff's medically determinable impairments
"could reasonably be expected to cause her alleged symptoms." The ALJ,
however, also concluded the plaintiff's statements regarding the intensity,
persistence, and limiting effects of her symptoms were not entirely consistent
with the medical evidence and other evidence in the record. Filing 9-2 at 15.
The plaintiff argues that the ALJ failed to provide good reasons supported by
substantial evidence in finding the plaintiff not to be credible. Filing 12 at 23-
27. The plaintiff asserts that the "ALJ erred by playing doctor" while not taking
into account the record as a whole, and by mischaracterizing the evidence
regarding the plaintiff's activities. Filing 12 at 25.
      Although the Court must defer to the ALJ's determinations regarding
credibility so long as such determinations are supported by good reasons and
                                        29
      8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 30 of 43 - Page ID # 703




substantial evidence, Boettcher, 652 F.3d at 863, here, the Court agrees that
the ALJ's findings regarding the plaintiff's activities are, to be generous,
inaccurate. The ALJ reported that the plaintiff "acknowledges that she could
maintain her own care, prepare simple meals, drive a car, shop for groceries,
care for her children and take them to school, travel once a year, and help
around the house with cleaning, laundry, and doing the dishes." Filing 9-2 at
17.
        However, the 2017 daily activities report the ALJ cited in support of her
findings paints a vastly different picture of the plaintiff's capabilities. The
plaintiff reported that her "daily life consists mostly of sleeping and laying
down." She will pick up her kids from school, come home and lay down. She
takes frequent naps while doing household chores and usually does not
complete those chores. Filing 9-6 at 36. She can take care of her day to day
personal needs, but gets exhausted getting ready and has to sit frequently, and
has to sit in the shower as she gets dizzy. She gets exhausted and has to take
breaks doing laundry or loading the dishwasher. She sits while she cooks, and
rests as needed. She grocery shops maybe one or two times a month, but only
if she has to—her husband usually does it. Filing 9-6 at 37. When she does
grocery shop, she has to have someone with her to help. It may take her ten to
fifteen minutes to walk a couple blocks.
        The plaintiff wrote "I can't stand without feeling like my heart is going
to explode. I can't sit without my legs starting to hurt or feel numb and weak.
My neck is constantly in pain and usually causes a headache. I can't think the
way I use to. I can't concentrate or find the right thoughts or words when I'm
talking to people." "On a good day," the plaintiff continued, "I have all my
symptoms, but they aren't too bad. I can push through the pain and fatigue




                                        30
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 31 of 43 - Page ID # 704




and heart tachycardia and headaches to get things done. However, this always
leads to a bad day or couple of days." Filing 9-6 at 38.
      At the hearing in September 2018—which the ALJ also cited in support
of her findings—the plaintiff said she when she drives her kids to school, she
makes wrong turns and forgets how to get there. Filing 9-2 at 41. She has
trouble getting up, and taking a shower. She sleeps most of the day. When she
is laying down and sits up, she feels dizzy and lightheaded. If she doesn't wait
to stand, she feels like she will faint. Filing 9-2 at 42. She is drenched with
sweat and her heart is racing after doing laundry, and loading or unloading
the dishwasher. Grocery shopping is really difficult, so now she has groceries
delivered, and she has to have someone help unpack them. Filing 9-2 at 45.
The plaintiff's description of her activities at the hearing was consistent with
the account she gave to Roehrs at her functional capacity evaluation three days
later. See filing 9-8 at 140.
      Regarding the ALJ's reference to the plaintiff's capacity to travel, the
record reflect that the plaintiff has traveled twice—once to a family wedding
in Boston, and the other occasion was to attend a Marfan syndrome conference
in Atlanta. Filing 9-2 at 46-47. The plaintiff, her husband, their daughter, and
youngest son—who is also diagnosed with Marfan syndrome—attended the
conference. The family drove to Atlanta, and once there, the plaintiff said they
walked more than she usually walks due to a lack of transportation. She said
they made many stops so that she could rest, and they waited until she could
move again. Contrary to the ALJ's finding, the plaintiff did not acknowledge
that she could travel once a year. Filing 9-2 at 17. The plaintiff testified that
she and her family took a vacation maybe once a year prior to the occurrence
of her symptoms. Filing 9-2 at 47. She said they would not have gone anywhere
in 2018 expect for the family wedding in Boston. The ALJ's conclusions about


                                       31
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 32 of 43 - Page ID # 705




what the plaintiff acknowledged regarding her daily activities of living are not
supported by substantial evidence.
      Consistent with Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1998),
when assessing a plaintiff's credibility regarding subjective complaints, an ALJ
must consider the plaintiff's prior work history; daily activities; duration,
frequency and intensity of symptoms; dosage, effectiveness and side effects of
medication; precipitating and aggravating factors; and functional restrictions.
Tate v. Apfel, 167 F.3d 1191, 1196 (8th Cir. 1999). Using the Polaski factors, a
plaintiff's subjective complaints may be discounted if there are inconsistencies
in the evidence as a whole. Bryant v. Colvin, 861 F.3d 779, 782 (8th Cir. 2017).
      Here, the Court finds that the plaintiff's subjective complains are
consistent with, and supported by the reports of the plaintiff's several medical
evaluations, the patient histories reported at her evaluations, and the medical
providers' assessments, plans, and opinions. The ALJ's conclusions with
respect to the plaintiff's medical evaluations tends to focus on examination
findings that no physician correlates to the relevant symptoms affecting the
plaintiff's capacity to work. For example, the ALJ noted that at her March 2016
evaluation with Dr. Franco, the plaintiff "demonstrated intact strength,
coordination, and the ability to tandem walk.” Filing 9-2 at 15. But the ALJ
left out Dr. Franco's report that the plaintiff was struggling with neuropathic
and musculoskeletal pain as well as fatigue, and that she was taking
prescription medication for pain control and fatigue with only some benefit.
Filing 9-7 at 58. Further, the dosage of Gabapentin Dr. Franco prescribed for
the plaintiff's neuropathic pain was relatively high—900 mg three times
daily—yet it provided only some benefit.
      The ALJ noted again, that at the plaintiff's January 2017 examination
with Dr. Zabad, her strength, sensation, and coordination remained full, and


                                      32
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 33 of 43 - Page ID # 706




also, that the plaintiff "indicated achievement of some degree of pain control."
Filing 9-2 at 16. Like Dr. Franco, Dr. Zabad did not reference the plaintiff's
strength, sensation, and coordination as evidence that the plaintiff's
complaints were exaggerated or overstated, or that the symptoms associated
with her diagnosed conditions had improved as evidence by her strength,
sensation, or coordination. Instead, Dr. Zabad reported that with respect to the
plaintiff's multiple sclerosis, she was reporting "some pain in her neck," and
that "Gabapentin helps incompletely, but pain control is acceptable." Filing 9-
7 at 159. Dr. Zabad reported that the plaintiff's Gabapentin dosage had been
increased to 1,200 mg three times daily. Filing 9-7 at 160.
      Dr. Zabad also reported, but the ALJ did not note, that the plaintiff's
autonomic testing was abnormal and supported a diagnosis of POTS. Filing 9-
7 at 158. Dr. Zabad noted that the plaintiff wore a heart monitor that
demonstrated her heart rate increased to 120 upon standing, and with activity
her heart rate increased further to 160 to 200. Dr. Zabad observed, this heart
rate increase "wipes her out." Dr. Zabad's impression of the plaintiff's condition
on this occasion included, clinically definite multiple sclerosis, significant
fatigue, lightheadedness and dizziness due to POTS, and chronic neuropathic
pain. Filing 9-7 at 162-63.
      The plaintiff was examined by Dr. Zabad's Advance Practice Registered
Nurse, Rebekkah Thomas, in May 2019. From the report of this examination,
the ALJ only noted that the plaintiff related that she was feeling well, with no
new neurological symptoms, but a slight worsening of her fatigue, mental fog,
left-sided paresthesia, and neurological symptoms. The ALJ stated that on
examination, the plaintiff had normal strength, sensation, and neurological
findings, despite continued gait abnormalities and a slight tremor and motor
delays of her left side.


                                       33
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 34 of 43 - Page ID # 707




      The ALJ's findings fail to acknowledge that no new neurological
symptoms necessarily means that the plaintiff's existing neurological
symptoms were still present, and by the plaintiff's report, those symptoms had
gotten slightly worse. In other words, this report does not represent an
improvement in the plaintiff's condition, but a worsening. The plaintiff still
suffered from relapsing remitting multiple sclerosis, with reports of
neuropathic pain, left-sided paresthesia, and cognition difficulties. Filing 9-8
at 119. The plaintiff specifically reported that her cognitive difficulties had
gotten more noticeable in the previous six months, with difficulty in
verbalizing what she was thinking. Filing 9-8 at 116. The plaintiff's
neuropathic pain symptoms were ongoing, and only partially benefited from
the maximum dosage of Gabapentin. Filing 9-8 at 135. The plaintiff's chronic
fatigue was also ongoing, and likely exacerbated by one of the most common
side effects of Gabapentin—sedation. A patient's history, or reports of
subjective complaints, is an essential diagnostic tool, and a physician must
necessarily rely on a patient's description of their subjective complaints.
Flanery v. Chater, 112 F.3d 346, 350 (8th Cir. 1997).
      The Court considers "the record as a whole, reviewing both the evidence
that supports the ALJ's decision and the evidence that detracts from it."
Combs, 878 F.3d at 646. Here, there is an abundance of medical and non-
medical evidence that detracts from the ALJ's decision to deny disability. The
bulk of the plaintiff's medical evaluations were performed by physicians
associated with the University of Nebraska Medical Center who specialized in
the plaintiff's conditions. Those physicians consistently reported that the
plaintiff's diagnosis and symptoms were verified by objective testing and
studies, and that her symptoms were consistent with her diagnosed conditions.
Importantly, no physician considered that the factors the ALJ seemed to focus


                                      34
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 35 of 43 - Page ID # 708




on—strength, sensation, and coordination—had any relevance to the
objectively verified conditions afflicting the plaintiff. A comment in a medical
record that a claimant was doing well for the purposes of treatment "has no
necessary relation to a claimant's ability to work or to [her] work-related
functional capacity." Nowling v. Colvin, 813 F.3d 1110, 1123 (8th Cir. 2016).
Appearing to be in a good or normal mood for the purposes of a treatment
program has little or no necessary relation to a plaintiff's ability to work, or to
work-related functions. Hutsell v. Massanari, 259 F.3d 707, 712 (8th Cir. 2001).
      The plaintiff argues that because the ALJ found that the plaintiff's
statements regarding intensity, persistence, and the limiting effects of her
symptoms were not entirely consistent with the record, the ALJ's residual
functional capacity determination failed to include an allowance for absences
from work, or account for the extent that the plaintiff may be off-task in a given
workday. These allowances were necessary to account for the plaintiff's chronic
fatigue.   The Court agrees.       The ALJ's residual        functional   capacity
determination appears to associate the plaintiff's well-documented significant
chronic fatigue only with her ability to perform detailed or complex tasks.
Filing 9-2 at 19. The Court finds that there is substantial evidence that the
plaintiff's chronic fatigue imposes limitations on the extent to which the
plaintiff could be expected to perform work in a competitive labor market on a
consistent basis.
      Prior to the onset of her symptoms, the plaintiff had been employed in a
responsible position, earning a decent salary, and according to the plaintiff,
she had a great job that she worked hard at, but her illnesses made consistent
work impossible. Filing 9-2 at 37; filing 9-6 at 23. There is no evidence in this
record suggesting that the plaintiff's work history prior to the onset of her
symptoms was unsatisfactory. An unimpressive work record can discredit


                                        35
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 36 of 43 - Page ID # 709




subjective complaints of pain, but here, no such unimpressive work record, or
even the suggestion of such record, exists. See Singh v. Apfel, 222 F.3d 448,
453 (8th Cir. 2000).
      A plaintiff's medical condition and the nature of life activities should be
considered against the backdrop of the capacity to perform in the competitive
labor market. See Nowling, 813 F.3d at 1122. A disability inquiry must focus
on the claimant's ability "to perform the requisite physical acts day in and day
out, in the sometimes competitive and stressful conditions in which real people
work in the real world." Tang v. Apfel, 205 F.3d 1084, 1086 (8th Cir. 2000). A
plaintiff's residual functional capacity is determined based on all relevant
evidence; including the medical records, observations of treating physicians
and others, and the plaintiff's own descriptions of her limitations. Strongson v.
Barnhart, 361 F.3d 1066, 1070 (8th Cir. 2004). Further, a plaintiff's residual
functional capacity is a medical question, and requires medical evidence
indicating such plaintiff's capacity to function in the workplace." Mabry v.
Colvin, 815 F.3d 386, 390 (8th Cir. 2015); Brown v. Barnhart, 390 F.3d 535,
539 (8th Cir. 2004). An ALJ may not simply draw her own inferences about a
plaintiff's functional capacity or limitations from the medical reports. Combs,
878 F.3d at 646.
      The Court finds that good reasons and substantial evidence do not
support the ALJ's conclusion that the plaintiff's statements concerning the
intensity, persistence, and the limiting effects of her symptoms are not entirely
consistent with the medical and other evidence in the record. Boettcher, 652
F.3d at 863. Further, the Court finds that the ALJ's residual functional
capacity finding fails to account for the plaintiff's significant fatigue, and its
effect on the plaintiff's ability "to perform the requisite physical acts day in and




                                        36
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 37 of 43 - Page ID # 710




day out, in the sometimes competitive and stressful conditions in which real
people work in the real world." Tang, 205 F.3d at 1086.
      Testimony from a vocational expert constitutes substantial evidence only
when based on a properly phrased hypothetical. Grissom v. Barnhart, 416 F.3d
834, 837 (8th Cir. 2005). Hypothetical questions must include "all the
claimant's impairments supported by substantial evidence in the record as a
whole." Id.; Swope v. Barnhart, 436 F.3d 1023, 1025 (8th Cir. 2006). Testimony
based on hypothetical questions that do not encompass all relevant
impairments cannot constitute substantial evidence to support the ALJ's
decision. Hypothetical questions should set forth impairments supported by
substantial evidence on the record and accepted as true and capture the
concrete consequences of those impairments. Renstrom v. Astrue, 680 F.3d
1057, 1067 (8th Cir. 2012).
      The Court observes that at the hearing, the ALJ and plaintiff's counsel
asked the vocational expert to opine whether the hypothetical individual would
be able to perform the jobs she identified if such person missed work on an
unscheduled basis two time per month, or if such person were required to rest
one hour per day. The vocational expert answered no to each scenario. Filing
9-2 at 48-49. Further, the vocational expert acknowledged that a person who
needed to rest one hour per day would not be able to perform any competitive
employment. Filing 9-2 at 48. When asked to explain her opinion, the
vocational expert said, "anything that exceeds off task time of more than five
or six minutes an hour is not going to be tolerated in competitive employment."
Filing 9-2 at 49. Whether the plaintiff's need for off task time relief falls within,
or outside of, the vocational expert's opinion is a matter for the ALJ to consider
in the first instance on remand.




                                         37
      8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 38 of 43 - Page ID # 711




              3. THE WEIGHT ACCORDED TO MEDICAL SOURCE OPINIONS
         The plaintiff argues that the ALJ did not provide good reasons or a
sufficient explanation for the weight she assigned to the opinions of Rebekkah
Thomas and Tammy Roehrs. Filing 12 at 28. The ALJ reported giving partial
weight to the opinions of both providers. Filing 9-2 at 17-18. The Commissioner
argues that the weight assigned to the providers' opinions was properly within
the ALJ's discretion and zone of choice. Filing 16 at 13.
         The Commissioner claims that neither Thomas or Roehrs is an
"acceptable medical source" and their opinions are not entitled to any
particular or special weight. Id. But regardless, the pertinent regulations
required the ALJ to consider all medical opinions in the record together with
the rest of the relevant evidence. 20 C.F.R. § 404.1527(b). Further, the
pertinent regulations require the ALJ to give good reasons for the weight
assigned to a treating source's5 medical opinion, as well as the opinion of a
medical source who is not defined as an acceptable medical source. 20 C.F.R. §
404.1527(c)(2) & (f)(2).
         The plaintiff argues that the ALJ failed to give good reason for her
treatment of two of Thomas' opinions, both of which concerned the plaintiff's
capacity to work. Filing 12 at 28-29. First, Thomas identified that the plaintiff's
chronic fatigue is a multifactorial condition complicated by her diagnosis of
multiple sclerosis, POTS, restless leg syndrome, and obstructive sleep apnea,
and exacerbated by heat sensitivity, physical activity, and the high dosage of
prescription medication she takes for chronic neuropathic pain. Thomas then
opined that the plaintiff would benefit from a rest period of one hour per day


5   A treating source is defined as a claimant’s own acceptable medical source who provides, or
has provided, medical treatments or evaluations, and who has, or has had, an ongoing
treatment relationship with the claimant. 20 C.F.R. § 404.1527(a)(2).

                                               38
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 39 of 43 - Page ID # 712




to alleviate her fatigue. Filing 9-8 at 150. Second, Thomas opined that due to
the unpredictable nature of the plaintiff's relapsing remitting multiple
sclerosis, it is likely that the plaintiff would have to miss two or more days of
work in a month.
      The ALJ disregarded Thomas' first opinion, claiming that she "did not
opine that the claimant would need an additional rest break outside of normal
work breaks." Filing 9-2 at 17. The ALJ disregarded Thomas's second opinion,
claiming she "did not adequately explain the claimant's need for two or more
absences per month." Id. The ALJ concluded that the medical evidence shows
that the plaintiff often reported doing well and responded to medications,
objective testing suggested stability of the plaintiff's disease, and the plaintiff's
extensive activities of daily living suggests she can engage in activities beyond
that described by Thomas.
      The Court finds that good reasons and substantial evidence do not
support the ALJ's decision to disregard Thomas' opinions regarding the
plaintiff's capacity to engage in competitive work. The ALJ's interpretation of
Thomas' opinion regarding one hour of rest is . . not consistent with the record.
Thomas wrote that the plaintiff "can benefit from a rest period of one hour a
day to alleviate her fatigue." A fair understanding of Thomas' opinion would
be that the plaintiff required one hour of rest in addition to any rest breaks
normally allowed during the course of a workday. Certainly, Thomas did not
opine that the rest breaks normally allowed during the course of a normal
workday would be sufficient to alleviate the plaintiff's fatigue. The ALJ's
interpretation of Thomas' opinion is not supported by the record. Also, if the
ALJ believed that Thomas' explanation for why the plaintiff may miss two or
more days of work per month was incomplete, ambiguous, or unclear, it was
her duty to inquire further and supplement the record. The ALJ undeniably


                                         39
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 40 of 43 - Page ID # 713




has the duty to fully and fairly develop the record, independent of the plaintiff's
burden to press her case. Combs, 878 F.3d at 646.
      Finally, the ALJ's summarization of the evidence indicating that the
plaintiff can engage in activity beyond that described by Thomas is not
supported by substantial evidence and good reasons. Whether the plaintiff told
her doctor she was doing well or not is of little relevance. Appearing to be in a
good or normal mood for the purposes of a treatment program has little or no
necessary relation to a plaintiff's ability to work, or to work-related functions.
Hutsell, 259 F.3d at 712. Contrary to the ALJ's finding, the medical records
and evidence show that, at best, the plaintiff received only partial benefit from
prescription medication. See e.g. Filing 9-7 at 159-60 (reporting Gabapentin, at
the maximum dosage, helps incompletely but pain control is acceptable).
      The stability of her disease as shown by objective testing isn't evidence
that the plaintiff is capable of more as the ALJ opined. Instead, it is evidence
showing how intractable the plaintiff's symptoms actually are. And, the
plaintiff's activities of daily living cannot objectively be characterized as
"extensive." She reports an inability to complete routine household tasks
without help, and the medical evidence in this record substantially supports
her claims. Again, an ALJ may not draw her own inferences about a plaintiff's
functional capacity or limitations solely from the medical reports. See Combs,
878 F.3d at 646.
      The Commissioner is correct that Roehrs is not an "acceptable medical
source" as defined in the regulations. 20 C.F.R. § 404.1502(a)(1)-(8). She is,
however, a source of highly relevant medical information. Regardless of
Roehrs’ or any medical source's characterization, an ALJ is required to
evaluate every medical opinion in evidence. 20 C.F.R. § 404.1502(c). One factor
in evaluating the opinion of a medical source is whether the medical source is


                                        40
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 41 of 43 - Page ID # 714




a specialist, and the opinion is related to the source's specialty. 20 C.F.R. §
404.1502(c)(5). Here, Roehrs is a physical therapist, and credentialed with a
Neurologic Specialist Certification. Filing 9-8 at 139.
      Over two days, Roehrs conducted a functional capacity evaluation, which
was modified to better understand the impact of multiple sclerosis on the
plaintiff's functional ability. Id. The ALJ essentially ignored Roehrs'
interpretation of her findings when she evaluated Roehrs' opinions regarding
the plaintiff's capacity to function. The ALJ reasoned that Roehrs' findings
regarding limitations to the plaintiff's employability and ability to return to
prior work, address issues strictly reserved to the Commissioner. Filing 9-2 at
18. The Court disagrees with the ALJ's conclusion. The ultimate issue of
whether a claimant meets the statutory definition of disabled is reserved to the
Commissioner. 20 C.F.R. § 404.1502(d)(1). But an ALJ must consider evidence
and opinions from medical sources to determine issues such as a claimant's
residual functional capacity, and the application of vocational factors, even
though the final responsibility for deciding these issues is reserved to the
Commissioner. 20 C.F.R. § 404.1502(d)(2).
      Roehrs' findings and conclusions are evidence and opinions from a
medical source that should ordinarily be considered by an ALJ in determining
a claimant's residual functional capacity, or in the application of vocational
factors. Here, Roehrs found that multiple sclerosis, Marfan syndrome and
POTS all contributed to observed balance deficits, elevated heart rate, and
elevated blood pressure with minimal exertion. Filing 9-8 at 145. These
deficits, Roehrs opined, make any job beyond light duty unrealistic, and the
plaintiff's labile blood pressure and heart rate make it unlikely she could pass
a pre-employment physical. Further, Roehrs found that the frequent rest
breaks the plaintiff required to manage her blood pressure and heart rate


                                       41
   8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 42 of 43 - Page ID # 715




concerns make it unlikely that she could meet the productivity expectations of
an employer. Finally, Roehrs believed that the plaintiff's level of fatigue
prevented her from returning to her past employment as an auditor, and made
it difficult for her to complete training for an alternate vocation.
      The ALJ failed to provide good reasons or identified substantial evidence
that would allow her to assign only partial weight to Thomas and Roehrs'
findings and opinions.


                               III. CONCLUSION
      The ALJ's denial of benefits is not supported by substantial evidence on
the record as a whole. This matter is remanded for further proceedings
consistent with this Memorandum and Order.


      IT IS ORDERED:

      1.    The plaintiff's motion for reversal of the Commissioner's
            final decision (filing 11) is granted.


      2.    The Commissioner's motion to affirm the Commissioner's
            final decision (filing 15) is denied.


      3.    The Commissioner's decision is reversed.


      4.    This matter is remanded back to the ALJ pursuant to
            sentence four of 42 U.S.C. § 405(g) for further consideration
            consistent with this Court's Memorandum and Order.


      5.    A separate judgment will be entered.



                                        42
8:20-cv-00096-JMG Doc # 18 Filed: 04/16/21 Page 43 of 43 - Page ID # 716




  Dated this 16 day of April, 2021.


                                       BY THE COURT:


                                       John M. Gerrard
                                       Chief United States District Judge




                                  43
